





LEASE TERMINATION AGREEMENT




THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is made as of the 13th day
of November, 2017, by and among 777 WEST PUTNAM AVENUE LLC, a Connecticut
limited liability company (“Landlord”), and FSC CT, LLC, a Connecticut
corporation (“Tenant”), with reference to the following facts:


RECITALS


A.    Landlord and Tenant are parties to that certain Lease dated as of July 22,
2013 (the “Lease”) demising certain premises containing approximately 44,000
rentable square feet located at 777 West Putnam Avenue, City of Greenwich,
Connecticut, as more particularly described therein (the “Premises”). All words
and phrases having their initial letters capitalized in this Agreement and not
defined herein shall have the meanings set forth in the Lease.


B.    Landlord and Tenant mutually desire to terminate the Lease as to all or a
portion of the Premises upon the terms and conditions set forth in this
Agreement.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follow:


1.    Recitals Incorporated. The foregoing recitals are incorporated herein by
reference into this Agreement as though set forth at length.


2.    Option to Terminate All or a Portion of the Premises. Landlord hereby
grants to Tenant the right and option to elect to terminate the Lease as to all
or a specified portion of the Premises upon the terms and conditions set forth
herein. Tenant shall exercise such option by written notice to Landlord
delivered on or prior to December 15, 2017 (i) specifying whether Tenant elects
to terminate the Lease in its entirety as to all of the Premises or if Tenant
elects to terminate the Lease only with respect to a portion of the Premises in
which event Tenant’s election notice shall specify the rentable square footage
of the Premises which Tenant shall retain (the “Retained Premises Square
Footage”) and occupy for the balance of the Term subject to early cancellation
as provided below, and (ii) accompanied by Tenant’s payment of the sum of
$8,050,000.00 (the “Termination Fee”). The location of the portion of the
Premises which Tenant shall continue to occupy shall be reasonably determined by
Landlord as provided in Section 3 below (the “Retained Premises”). Time is
expressly of the essence with respect to Tenant’s right and option as set forth
herein and, if Tenant shall fail to timely provide the requisite notice of
election as provided herein and/or to timely and fully pay the Termination Fee,
Tenant shall be deemed to have unconditionally waived and relinquished the right
and option to terminate as provided herein and Tenant shall have no further
right or option to terminate the Lease or any portion thereof on the terms
contained herein or on any other terms.


3.    Retained Premises. Following receipt of Tenant’s election notice and
payment of the Termination Fee pursuant to Section 2 above, on or before
December 20, 2017, Landlord shall provide written notice to Tenant of the
location and configuration of the Retained Premises as reasonably determined by
Landlord which Retained Premises shall contain the rentable square footage
designated by Tenant. Landlord at its sole option, but without any affirmative
obligation to do so, may at any time cause the Retained Premises to be
separately demised for Tenant’s occupancy. From and after January 1, 2018,
Tenant shall use and occupy the Retained Premises for the balance of the Term
subject to all of the terms and conditions of the





--------------------------------------------------------------------------------





Lease except that (i) Tenant’s obligation to pay Rent shall be reduced to the
Retained Premises Rent (as defined below) and Tenant’s Percentage of increases
in Operating Expenses and Real Estate Taxes shall be proportionately reduced
based upon the ratio of the Retained Premises Square Footage to the rentable
square footage of the original Premises (44,000 rentable square feet), (ii)
Tenant shall have no option to extend the term of the Lease beyond the existing
primary Term of the Lease or to expand the Premises, and (iii) Tenant shall have
the right and option as set forth in Section 5 below to terminate the Lease with
respect to the Retained Premises or from time to time reduce (but not expand)
the Retained Premises Square Footage and the Retained Premises. On or before
December 20, 2017, Landlord shall provide to Tenant notice of Landlord’s
determination of the Retained Premises Rent and Tenant’s Percentage of Operating
Expenses and Real Estate Taxes for the Retained Premises which shall be due
January 1, 2018.


4.    Lease Expiration Dates.


Notwithstanding anything to the contrary contained in the Lease, the term of the
Lease as to all of the Premises other than the Retained Premises (the “Surrender
Premises”) shall expire and shall be deemed terminated effective on January 1,
2018 (the “Surrender Premises Expiration Date”). On the Surrender Premises
Expiration Date, Tenant shall surrender possession of the Surrender Premises to
Landlord and remove all of Tenant’s personal property therefrom, and Landlord
shall accept possession of the Surrender Premises from Tenant, in the Surrender
Premises’ current condition as of the date hereof.


Notwithstanding anything to the contrary contained in the Lease, the term of the
Lease as to all of the Retained Premises shall expire and shall be deemed
terminated effective on the last day of the existing primary Term unless Tenant
shall exercise its right and option to terminate the Lease with respect to the
Retained Premises or to time reduce the Retained Premises Square Footage and the
Retained Premises as provided in Section 5 below (such date or dates being
referred to herein as the “Retained Premises Expiration Date”). On the Retained
Premises Expiration Date, Tenant shall surrender possession of the entirety of
the Retained Premises, or lesser portion to be relinquished as provided in
Section 5 below) to Landlord and remove all of Tenant’s personal property
therefrom, and Landlord shall accept possession of the Retained Premises, or
applicable portion thereof, from Tenant in the condition required as provided in
the Lease.


5.    Option to Terminate or Reduce Retained Premises. Landlord hereby grants to
Tenant the right and option from time to time to terminate the Lease as to all
or any portion of the Retained Premises upon the following terms and conditions:


(a)    Tenant shall have fully and timely paid the Termination Fee as set forth
in Section 2 above;
    
(b)    Tenant shall exercise such option by written notice to Landlord
specifying whether Tenant is terminating the Lease as to all of the Retained
Premises or only as to a portion thereof specifying the rentable square footage
to be relinquished (the “Relinquished Premises Square Footage”);


(c)    The effective date of termination (whether total or partial) shall be the
last day of the calendar month following that date which is not less than thirty
(30) days prior to the date of Tenant’s notice to Landlord;


(d)    Effective from and after the first day of the calendar month following
the effective date of such termination if Tenant shall have terminated the Lease
as to less than all of the Retained Premises, (i) the term “Retained Premises”
shall mean and refer to that portion of the Premises which continues to be
leased to and occupied by Tenant, (ii) the term “Retained Premises Square
Footage” shall mean and refer to the Retained Premises Square Footage less the
Relinquished Premises Square Footage, and (iii) Tenant’s obligation to pay Rent
shall be reduced to the Retained Premises Rent and Tenant’s Percentage of
increases





--------------------------------------------------------------------------------





in Operating Expenses and Real Estate Taxes shall be proportionately reduced
based upon the ratio of the Retained Premises Square Footage (after deduction of
the Relinquished Premises Square Footage) to the rentable square footage of the
original Premises (44,000 rentable square feet); and


(e)    If Tenant shall have terminated the Lease as to less than all of the
Retained Premises, on or prior to that date which is ten (10) business days
following Tenant’s notice to Landlord pursuant to Section 5(b) above, Landlord
shall provide to Tenant notice of Landlord’s determination of the location and
configuration of the Retained Premises as reasonably determined by Landlord, the
Tenant Retained Premises Rent and Tenant’s Percentage of Operating Expenses and
Real Estate Taxes for the Retained Premises which shall be due upon the
effective date of the such partial termination of the Lease.


6.    Retained Premises Rent. The Retained Premises Rent shall be determined as
46.97% of the monthly Rent specified in Section 1A(xi) of the Lease on a per
square foot basis for the Retained Premises. For example, if the Retained
Premises Square Footage is 5,000 square feet and the Rent specified in Section
1A(xi) of the Lease were to be $170,000.00 per month, the Retained Premises Rent
would be the sum of $9,073.75 computed as (5,000/44,000) X $170,000.00 X .4697.


7.    Remaining Equipment and Personal Property. After the Surrender Premises
Expiration Date and the Retained Premises Expiration Date, as applicable,
Landlord shall have the right to discard, sell or otherwise dispose of any
remaining Tenant equipment, furniture, trade fixtures and other personal
property remaining in the applicable portion of the Premises.


8.    Limited Release. From and after the Surrender Premises Expiration Date,
Tenant shall be released from and have no further liability or obligation under
the Lease with respect to the Surrender Premises except for such liabilities and
obligations which first arose on or prior to the Surrender Premises Expiration
Date and/or which under the terms of the Lease survive the expiration or sooner
termination of the Lease. From and after the Retained Premises Expiration Date,
Tenant shall be released from and have no further liability or obligation under
the Lease with respect to the Retained Premises, or relinquished portion thereof
(as applicable), except for such liabilities and obligations which first arose
on or prior to the Retained Premises Expiration Date and/or which under the
terms of the Lease survive the expiration or sooner termination of the Lease.


9.    Relocation of Retained Premises. At any time during the Term, at
Landlord’s cost and expense, Landlord shall have the option upon thirty (30)
days’ notice to Tenant to relocate the Retained Premises to other reasonably
similar space within the Building and Tenant shall reasonably cooperate with
Landlord in effectuating such relocation.


10.    Authority of Parties. Each party hereto represents and warrants that the
execution and delivery of this Agreement by such party shall not violate or
contravene any agreement, contract, security agreement, lease or indenture to
which such party is a party or by which it is bound or requires the consent of
any party to any of the foregoing.


11    Attorney Fees. If any party initiates legal proceedings to enforce its
rights under this Agreement, the substantially prevailing party shall be
entitled to reimbursement of its reasonable attorney fees, costs, expenses and
disbursements from the other parties.


12.    Conflict. In the event of any conflict between the terms and conditions
of this Agreement and the terms and conditions of the Lease, the terms and
conditions contained in this Agreement shall prevail and be controlling.







--------------------------------------------------------------------------------





13    Final and Complete Expression. This Agreement is the final and complete
expression of the parties. This Agreement may not be modified, interpreted,
amended, waived or revoked orally, but only by a writing signed by all of the
parties hereto.


14    Severability. If any provision in this Agreement is deemed invalid, then
the remaining provisions thereof will continue in full force and effect and will
be construed as if the invalid provision had not been a part of this Agreement.


15    Counterparts; Digital Delivery. This Agreement may be executed and
delivered in counterparts, including (without limitation) by means of facsimile
transmission, email, PDF or other digital means, each of which shall constitute
an original and all of which together shall constitute one and the same
document.


























[SIGNATURES ON FOLLOWING PAGE]




IN WITNESS WHEREOF, this Agreement is made and executed as of the day and year
fist above written.


TENANT:


FSC CT, LLC,
a Connecticut limited liability company


By: /s/ Bernard D. Berman
Name: Bernard D. Berman
Its: President




LANDLORD:


777 WEST PUTNAM AVENUE LLC,
a Connecticut limited liability company


By: /s/ Leonard M. Tannenbaum
Name: Leonard M. Tannenbaum
Its: Chief Executive Officer







